Citation Nr: 0937892	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  07-11 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse 
for purposes of VA death benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1963 to 
October 1967.  He died in June 2004.  The appellant seeks 
recognition as the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an administrative decision issued by the RO in 
May 2006 that, in pertinent part, denied surviving spouse 
status on the basis that the appellant did not have 
continuous cohabitation with the Veteran from the date of 
their marriage until his death.  The appellant timely 
appealed.

In May 2009, the appellant testified during a video 
conference hearing before the undersigned.  Following the 
hearing, the appellant submitted additional evidence and 
waived initial consideration of the evidence by the RO.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The appellant contends that she is the surviving spouse of 
the Veteran.  The claims file contains a marriage certificate 
showing the appellant's marriage to the Veteran in August 
1982 in New York.  In her application for death benefits 
dated in July 2005, the appellant indicated that the Veteran 
had been married only once and that she had been married 
twice.  In her May 2009 testimony in support of her claim, 
the appellant also testified that she and the Veteran had a 
"no fault" divorce in 1994 and that they remarried in 1999.  
Neither a copy of the divorce nor a copy of the marriage 
certificate from 1999 have been submitted into the record.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should submit a copy of 
all marriage certificates and divorce 
decrees involving her, including those to 
anyone other than the Veteran.  

2.  Thereafter, the RO should re-
adjudicate the appellant's claim, taking 
into consideration any newly obtained 
evidence.  If any benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board.  No 
action is required of the appellant until she is so notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 Department of Veterans Affairs


